Citation Nr: 9902633	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-49 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability on a secondary basis.  

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
low back disability on a secondary basis.  

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disability on a secondary basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to July 
1956.  

By decision in June 1984, the Board of Veterans Appeals 
(Board) denied service connection for left knee and low back 
disabilities on the basis that they were not secondary to the 
veterans service connected right knee disability.  In 
decisions in July 1987 and March 1990, the Board concluded 
that new and material evidence had not been submitted to 
reopen the veterans claims for service connection for left 
knee and low back disabilities secondary to his service 
connected right knee disability.  

By rating action in July 1991, the Regional Office (RO) 
denied service connection for a hip disability on a secondary 
basis.  In addition, the RO continued the denials of service 
connection for low back and left knee disabilities.  The 
veteran was notified of this decision and of his right to 
appeal by a letter dated later that month, but a timely 
appeal was not received.  Recently, the veteran has submitted 
additional evidence seeking to reopen his claims for service 
connection for left knee, low back and right hip 
disabilities.   

During a hearing at the RO in December 1996, the veteran 
raised the claim of entitlement an increased rating for 
postoperative surgical fusion of the right knee, status post 
patellectomy.  Since this matter was not developed or 
certified for appellate review, it is referred to the RO for 
appropriate action.  

CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that the evidence he has submitted is new 
and material, warranting reopening of his claim and a grant 
of service connection for left knee, low back and right hip 
disabilities on a secondary basis.  He claims that he has 
been told by physicians that he would develop problems with 
his left knee and right hip as a result of his service 
connected right knee disorder.  He refers to a medical report 
dated in March 1996 in which a physician wrote that his right 
knee disability had created problems with his right hip, low 
back and left knee.  He refers to a statement in September 
1996 from a private physician in support of his claim.  He 
argues that he began to have problems with his left knee 
after the right knee surgery.  He notes that his right leg is 
shorter than his left leg due to the right knee fusion.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence submitted by 
the veteran is new and material and his claim for service 
connection for left knee, right hip and low back disabilities 
on a secondary basis is reopened.


FINDINGS OF FACT

1. By decision in March 1990, the Board determined that the 
evidence submitted by the veteran was not new and material 
and his claims for service connection for low back and to 
left knee disabilities remained denied.  

2. By rating action in July 1991, the RO denied service 
connection for a right hip disability on a secondary 
basis.  In addition, the RO confirmed and continued the 
denials of service connection for low back and left knee 
disabilities. 

3. The veteran was notified of these determinations and of 
his right to appeal, but a timely appeal was not received.

4. The evidence submitted since the July 1991 determination 
of the RO includes numerous medical records, including an 
opinion from a Department of Veterans Affairs (VA) 
physician that the veterans service-connected right knee 
disability created problems with his right hip, low back 
and left knee.

5. This evidence is neither cumulative nor redundant, and is, 
in connection with the evidence previously considered, so 
significant that it must be considered in order to fairly 
decide the merits of the claims.


CONCLUSIONS OF LAW

1. The July 1991 decision of the RO which denied the 
veteran's claim of entitlement to service connection for a 
low back disability is final.  38 U.S.C.A. §§ 5107, 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).

2. The evidence received since the July 1991 rating decision 
is new and material, and the claim for service connection 
for a low back disability is reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3. The decision of the RO in July 1991 which denied the 
veteran's claim of entitlement to service connection for a 
left knee disability is final.  38 U.S.C.A. §§ 5107, 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).

4. The evidence received since the July 1991 rating decision 
is new and material, and the claim for service connection 
for a left knee disability is reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

5. The decision of the RO in July 1991 which denied the 
veterans claim of entitlement to service connection for a 
right hip disability on a secondary basis is final.  
38 U.S.C.A. §§ 5107, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998).

6. The evidence received since the July 1991 rating decision 
is new and material, and the claim of entitlement to 
service connection for a right hip disability is reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records are negative for complaints or 
findings pertaining to left knee, right hip or back 
disabilities.  No pertinent abnormalities were reported on 
the separation examination in July 1956.   

The veteran was hospitalized in a VA facility from May to 
June 1963.  It was noted that he had been involved in a motor 
vehicle accident in October 1962 when he banged his knee.  He 
had experienced right knee pain and intermittent swelling 
since then.  An examination revealed scars over the patella 
on the left knee.  An X-ray study of the left knee revealed 
some narrowing of the intra-articular space. 

VA outpatient treatment records show that the veteran was 
referred to the orthopedic clinic in November 1973 with a 
history of an initial injury to the right knee in service.  
It was indicated that there was a left knee scar, which he 
had apparently had since he was a child.  There was no 
effusion or swelling of the left knee and range of motion was 
from 0 to 130 degrees.  No ligamentous laxity in the left 
knee was reported. 

On VA orthopedic examination in March 1975, it was reported 
that the veteran had undergone a total right knee replacement 
in November 1974.   

In a statement dated November 1978, M.E.B., M.D., a private 
physician, noted that the veteran had a fused knee.  He had 
been advised to increase the heel and sole lift to 1¼ inches. 

The veteran was afforded an orthopedic examination by the VA 
in March 1980.  The veteran had a little over 2-inch 
shortening on the right and with the shoes off and the right 
foot flat on the floor, there was a pronounced dorsolumbar 
compensatory scoliosis.  An examination revealed that 
clinically, the right knee was solidly fused in neutral 
rotation and to 20 degrees of flexion.  It was indicated that 
the veteran had a fused knee in a favorable position.   

In a Social Security decision dated September 1983, it was 
noted that a private physician had reported that he had been 
treating the veteran since March 1974 and that he had marked 
low back disability, at least in part aggravated by walking 
with a short leg.  The veteran also had some type of muscle 
dystrophy in the right thigh.  

In a statement dated November 1983, Dr. B. reported that the 
veteran was being treated for a right knee condition.  It was 
the examiners opinion that the veterans left knee 
disability and low back disabilities were secondary to the 
right knee disorder.    

In a statement dated February 1984, N.H.K., M.D., a private 
physician, reported that he had treated the veteran 
extensively through the years, most recently that month.  The 
examiner concluded that, given the veterans fused right knee 
and the ambulation with the fused, painful right knee, there 
was increased stress on the veterans back and considerably 
increased stress on the left or opposite knee.  He had 
considerable degeneration of the wear-and-tear arthritis type 
in the low back and in the left knee as a result of his 
altered ambulation.  It was noted that he ambulated with a 
cane.

Dr. B. reported in January 1984 that the connection between 
the veterans right knee condition and a low back and left 
knee disorders was based on a biomechanical situation.  He 
noted that with the fused knee, one placed more stress on his 
back and more stress on the contra-lateral knee.

By decision in June 1984, the Board denied the veterans 
claims for service connection for left knee and low back 
disabilities on the basis that the veteran did not have a 
chronic acquired disorder of the left knee or low back which 
could be medically associated with his right knee disability.  

In a statement dated in July 1986, Dr. B. concluded that the 
veterans right knee, right hip and low back problems started 
in service and were aggravated by an accident.  The left knee 
had become symptomatic over the years because of overloading, 
due to the right lower extremity and back problems, and also 
due to shortening of the right lower leg. 

By decision in July 1987, the Board concluded that the 
evidence submitted by the veteran was not new and material 
and his claim for service connection for back and left knee 
disabilities on a secondary basis remained denied.  

The veteran was hospitalized in a private facility in 
February 1989.  It was noted that eleven days prior to 
admission, while reaching to tie his right shoe, he felt a 
pop in his back and developed some low back pain.  The 
pertinent diagnosis was herniated L4-5 disc. 

Of record are statements dated in January 1988 and August 
1989 from Dr. B.  He related that it was reasonable to 
consider that the degenerative changes in the veterans left 
knee were a result of altered ambulation over several years.  
It was indicated that the veteran had had marked right knee 
troubles over the years.  In the August 1989 statement, the 
physician indicated that the veterans back problems were 
definitely related to the service connected right knee 
condition for compensatory reasons.    

Another private physician reported in August 1989 that the 
veteran had undergone low back surgery.  He wrote that it was 
his understanding that the ruptured disc was probably 
secondary to the knee fusion.  

In a decision in March 1990, the Board concluded that the 
evidence was not sufficient to reopen the veterans claim for 
back and left knee disorders.  

The veteran was hospitalized in a VA facility in November 
1990.  A left knee medial meniscectomy was performed.  

By rating action in July 1991, the RO denied service 
connection for left knee, low back and right hip disabilities 
on a secondary basis.  

The veteran was afforded an orthopedic examination by the VA 
in October 1991. It was indicated in the history of the 
present illness section of the examination that [a]s a 
result of the shortening and immobility of the right leg, 
[the veteran] walked with a distinct limp and, as a result, 
developed intermittent low back pain.  An examination 
disclosed that the veteran was using the shoe lift and walked 
with his right stiff knee ambling gait.  The impressions 
included solid arthrodesis of the right knee with sub-optimal 
position of 30 degrees flexion and with significant 
shortening, medial compartment osteoarthritis of the left 
knee, status post L4-5 microlaminectomy for extruded L4-5 
disk, and early osteoarthritis of the right hip.  

The veteran was seen in a VA orthopedic outpatient clinic in 
March 1996.  It was noted that the injuries to the veterans 
right knee had created secondary problems with his right hip, 
lower back and left knee.   

In a statement dated September 1996, a private physician 
reported that the secondary injuries due to the initial right 
knee injury included severe degenerative right hip arthritis; 
and severe, lumbar disc disease with lumbar stenosis; and 
severe left knee arthritis from overuse in compensating for 
his right knee and hip impairment.  

Another statement dated in August 1997 from the physician 
referred to above indicates that the veteran had been treated 
at that medical group since 1983.  It was concluded that, 
over the years, the veteran developed a severe degenerative 
arthritis in the left knee, secondary to the abnormal gait 
imposed by the fusion of the contra lateral knee.

Service connection is in effect for postoperative surgical 
fusion of the right knee, status post patellectomy, evaluated 
as 50 percent disabling. 

Analysis

The veteran is seeking service connection for left knee, low 
back and right hip disabilities secondary to his service-
connected right knee disability.  His claims for service 
connection for left knee and low back disabilities were 
denied most recently by the Board in March 1990.  By rating 
decision in July 1991, the RO denied service connection for a 
right hip disability, and continued the denial of the claim 
for service connection for low back and left knee 
disabilities.  The veteran never filed a notice of 
disagreement with this decision.  Therefore, that 
determination is final and ordinarily may not be reopened.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been finally denied, the 
claim will be reopened, and the claim decided upon the 
merits.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
United States Court of Veterans Appeals (Court) has held 
that, when new and material evidence is presented or 
secured with respect to a previously and finally denied 
claim, the VA must reopen the claim.  See Stanton v. Brown, 5 
Vet. App. 563, 566-67 (1993) and cases cited therein.  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, the Board must determine if the evidence submitted by 
the claimant is new and material.  Id; 38 U.S.C.A. § 5108.  
If the Board determines that the submitted evidence is not 
new and material, then the claim cannot be reopened.  Id.  
Second, if the Board determines that the claimant has 
produced new and material evidence, it must reopen the claim 
and evaluate the merits of the claim in light of all of the 
evidence, both old and new.  Manio, 1 Vet. App. at 145-46 
(explaining that the relevant legislative history confirms 
that Congress intended section 5108 to permit review of all 
of the evidence of record once the claim is reopened).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that [i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim.  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently held that the United States 
Court of Veterans Appeals (Court) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
See Hodge v. West, 155 F.3d 1356, 1363-64 (Fed.Cir. 1998).  
In Colvin, the Court adopted the following rule with respect 
to the nature of the evidence which would justify reopening 
of a claim on the basis of new and material evidence:  
there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome.  Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).  This standard, as aptly noted above, focuses on 
whether the new evidence (1) bears directly and substantially 
on the specific matter, and (2) is so significant that it 
must be considered to fairly decide the merits of the claim.  
See Fossie v. Brown, No. 96-1695 (U.S. Vet. App. Oct. 30, 
1998).

In view of the fact that the Court has held in Fossie that 
the standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Boards consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

In Allen v. Brown, 7 Vet. App. 439 (1995), an en banc Court 
held that disability as set forth in 38 U.S.C.A. § 1110 
(West 1991) refers to impairment of earning capacity, and 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, when aggravation of a veterans non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation. 

In this regard, the Board notes that when the veteran was 
seen in a VA outpatient clinic in March 1996, it was 
specifically noted that the injuries to the right knee in 
service had resulted in secondary problems with his right 
hip, lower back and left knee.  This evidence is clearly new, 
in that it was not previously of record.  In addition, it 
obviously bears directly and substantially on the question 
before the Board, that is, whether the veteran's right hip, 
low back and left knee disabilities are related to his 
service-connected right knee disability.  The opinion 
suggests that there is such a relationship.  The Board finds, 
accordingly, that the additional evidence of record is new 
and material, warranting reopening of the claims for service 
connection for right hip, low back and left knee 
disabilities.  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for left knee, low 
back and right hip disabilities on a secondary basis.  To 
this extent, the appeal is granted.




REMAND

Since the Board has concluded that the additional evidence is 
new and material, the RO must consider all the evidence of 
record in reaching its determination.

The record shows that the veteran has not been afforded an 
orthopedic examination by the VA to establish the etiology of 
his left knee, right hip and low back disabilities.  In light 
of the medical opinions of record, the Board believes that a 
VA examination is warranted.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his left knee, 
right hip and back disabilities since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of his left knee, 
right hip and back disabilities.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  The examiner should be 
requested to furnish an opinion 
concerning whether any current disability 
of the left knee, right hip or back is 
related to his service-connected right 
knee disability.  The rationale for all 
opinions expressed should be set forth.

3.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for a left knee, a low 
back, and a right hip disabilities on a 
secondary basis.  If the determinations 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and be given an opportunity to respond 
thereto.

Thereafter, if appropriate, the case should be returned to 
the Board for further appellate consideration.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
outcome of these claims.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
